     Case 2:18-cv-08917-JAK-JEM Document 24 Filed 06/26/19 Page 1 of 15 Page ID #:175



1

2

3

4

5

6

7

8
                                      UNITED STATES DISTRICT COURT
9

10                                   CENTRAL DISTRICT OF CALIFORNIA

11
       ACLU OF SOUTHERN CALIFORNIA,                    )   Case No.: LA CV18-08917 JAK (JEMx)
12                                                     )
                              Plaintiff(s),            )   ORDER SETTING RULE 16(b)/26(f)
13     vs.                                             )   SCHEDULING CONFERENCE
                                                       )
14
       UNITED STATES DEPARTMENT OF                     )
15     HOMELAND SECURITY,                              )   Hearing: No Hearing / Under Submission
                                                       )   Joint Report Due: August 16, 2019
16                            Defendant(s).            )
                                                       )
17                                                     )
18

19     This case has been assigned to Judge John A. Kronstadt. This Order applies to all parties in

20     this action, whether or not they are represented by counsel. “Counsel,” as used in this Order,

21     also refers to parties who are representing themselves. If plaintiff has not already served the

22     complaint (or any amendment thereto) on each defendant, plaintiff shall promptly do so and file
23
       proofs of service within three (3) days thereafter. Defendant(s) also shall timely serve and file
24
       their responsive pleadings and file proofs of service within three (3) days thereafter.
25
       The Court is prepared to issue a scheduling order in this matter. If a hearing is necessary, the
26
       scheduling conference will be held on the date listed in the caption. The conference will be held
27
       pursuant to Fed. R. Civ. P. 16 and Fed. R. Civ. P. 26(a). The parties are reminded of their
28

                                                            1
     Case 2:18-cv-08917-JAK-JEM Document 24 Filed 06/26/19 Page 2 of 15 Page ID #:176



1
       obligations under Fed. R. Civ. P. 26(a) to disclose information (without awaiting a discovery
2
       request) and under Rule 26(f) to confer on a discovery plan not later than twenty-one (21) days
3
       prior to the scheduling conference and to file a report with the Court entitled “Joint Rule
4

5      16(b)/26(f) Report” not later than ten (10) calendar days before the date set for the scheduling

6      conference. If a hearing is not necessary, a date for the scheduling conference will not be set.

7      The caption of this Order will state that the hearing is taken under submission and a hearing will
8      not be held. The date for the filing of the Joint Rule 16(b)/26(f) Report will be included. Please
9
       comply with these requirements; it will simplify the Scheduling Conference.
10
              The Court encourages counsel to begin to conduct discovery actively before the
11
       Scheduling Conference. The Court encourages prompt, early discovery because at the
12
       Scheduling Conference the Court will set firm deadlines to complete discovery. The parties shall
13

14
       comply fully with the letter and spirit of Fed. R. Civ. P. 26(a) and thereby obtain and produce

15     most of what would be produced in the early stage of discovery. Discovery is not stayed prior to

16     the Scheduling Conference or after dates have been set unless otherwise ordered by the Court.

17     1.     Joint Rule 16(b)/26(f) Report
18
              The Joint Rule 16(b)/26(f) Report shall be drafted by plaintiff’s counsel (unless the
19
       parties agree otherwise or unless plaintiff is self-represented, in which case defendant’s
20
       counsel), but shall be submitted and signed jointly. “Jointly” contemplates a single report,
21
       regardless of how many separately-represented parties there are. The Joint Rule 16(b)/26(f)
22
       Report shall report on all matters enumerated below, which include those required to be
23

24     discussed by Rule 26(f) and Local Rule 26. The Joint Rule 16(b)/26(f) Report should set forth

25     the following information under section headings corresponding to those in this Order:

26     a.     Statement of the Case: A short synopsis (not to exceed two (2) pages) of the main
27     claims, counterclaims, and affirmative defenses.
28

                                                             2
     Case 2:18-cv-08917-JAK-JEM Document 24 Filed 06/26/19 Page 3 of 15 Page ID #:177



1
       b.      Subject Matter Jurisdiction: A statement of the specific basis of federal jurisdiction,
2
       including supplemental jurisdiction.
3
       c.      Legal Issues: A brief description of the key legal issues, including any unusual
4

5      substantive, procedural or evidentiary issues.

6      d.      Parties, and Non-Party Witnesses: A list of parties and percipient witnesses on the main

7      issues in the case. For conflict purposes, corporate parties must identify all subsidiaries, parents
8      and affiliates.
9
       e.      Damages: The realistic range of provable damages.
10
       f.      Insurance: Whether there is insurance coverage.
11
       g.      Motions: A statement of the likelihood of motions seeking to add other parties or claims,
12
       file amended pleadings or transfer venue.
13

14
       h.      Manual for Complex Litigation: Whether all or part of the procedures of the Manual for

15     Complex Litigation should be utilized.

16     i.      Status of Discovery: A discussion of the present state of discovery, including a summary

17     of completed discovery.
18
       j.      Discovery Plan: A detailed discovery plan, as contemplated by Rule 26(f), including the
19
       identity of all anticipated deponents and dates by which their depositions are to be completed (if
20
       possible), anticipated written discovery requests, including requests for admission, document
21
       requests, and interrogatories, and a schedule for completion of all discovery. State what, if any,
22
       changes in the disclosures under Rule 26(a) should be made, the subjects on which discovery
23

24     may be needed and whether discovery should be conducted in phases or limited in some

25     manner, whether applicable limitations should be changed or other limitations imposed, and

26     whether the Court should enter other orders. Please note that a statement to the effect that
27     discovery will be conducted as to all claims and defenses, will not satisfy this requirement.
28

                                                             3
     Case 2:18-cv-08917-JAK-JEM Document 24 Filed 06/26/19 Page 4 of 15 Page ID #:178



1
       k.      Discovery Cut-Off: A proposed discovery cut-off date. This means the final day for
2
       completion of non-expert discovery, including resolution of all discovery motions. The last day to
3
       hear discovery motions shall be the same as the last day to hear all motions. See Exhibit C-1.
4

5      l.      Expert Discovery: Proposed dates for expert witness disclosures (initial and rebuttal) and

6      expert discovery cut-off under Rule 26(a)(2).

7      m.      Dispositive Motions: A description of the issues or claims that any party believes may be
8      determined by motion for summary judgment or motion in limine.
9
       n.      Settlement: A statement of what settlement discussions or written communications have
10
       occurred (excluding any disclosure or discussion of the substantive matters or terms discussed)
11
       and a statement pursuant to Local Rule 16-15.4 about selecting a settlement mechanism under
12
       that Rule. In light of the Court’s participation in the ADR Program, no case will proceed to trial
13

14
       unless all parties with full authority to settle the case – including, as to each corporate party, an

15     officer who has such authority – have appeared personally at a settlement conference. The

16     Court will discuss the proposed ADR procedure with the parties at the time of the Scheduling

17     Conference and will issue the ADR-12 order once the settlement method is selected. For
18
       information about the Court’s ADR Program, review General Order 11-10, which is located on
19
       the “ADR” page of the Court’s website.
20
       o.      Trial Estimate: A realistic estimate of the time required for trial and whether trial will be
21
       by jury or by the Court. Each side should specify (by number, not by name) how many
22
       witnesses it contemplates calling. If the time estimate for trial given in the Joint Rule 26(f)
23

24     Report exceeds five (5) court days, counsel shall be prepared to discuss in detail the estimate.

25     p.      Trial Counsel: The name(s) of the attorney(s) who will try the case, including those who

26     will be lead trial counsel.
27     q.      Independent Expert or Master: Whether this is a case in which the Court should consider
28
       appointing a Master pursuant to Rule 53 or an independent scientific expert.

                                                              4
     Case 2:18-cv-08917-JAK-JEM Document 24 Filed 06/26/19 Page 5 of 15 Page ID #:179



1
       r.     Timetable: Please complete the Schedule of Pretrial and Trial Dates form attached as
2
       Schedule A to this Order (Exhibit C-1) and attach it to the Joint Rule 16(b)/26(f) Report. The
3
       entries in the “Weeks Before Trial” column reflect what the Court believes are appropriate for
4

5      most cases and will allow the Court to rule on potentially dispositive motions sufficiently far in

6      advance of the pretrial conference. The form is designed to enable counsel to ask the Court to

7      set different last dates by which the key requirements must be completed. Each side should fill
8      in the month, day and year it requests for each event. E.g., for the expert discovery cut-off it
9
       might be “10/7/16” for plaintiff and “10/28/16” for defendant, if they cannot agree. Each entry
10
       proposing a court date shall be on a Monday, except the trial date, which will be a Tuesday.
11
       Counsel should ensure that requested dates do not fall on a court holiday. At the conference,
12
       the Court will review this form with counsel in determining the dates that will be set in the case.
13

14
       The cut-off date for motions is the last date on which motions may be filed. The Court is not

15     likely to continue this date. Counsel shall refer to the Court’s “Order on Court/Jury Trial.” See

16     Exhibit D. This Order will set forth all pre-trial obligations of counsel, and, where applicable, the

17     deadlines for each. Upon the Court’s final ruling on all motions, counsel will be directed to
18
       submit proposed dates for the Final Pretrial Conference and trial.
19
       s.     Other Issues: A statement of any other issues affecting the status or management of the
20
       case (e.g., unusually complicated technical or technological issues, disputes over protective
21
       orders, extraordinarily voluminous document production, non-English speaking witnesses, ADA-
22
       related issues, discovery in foreign jurisdictions) and any proposals concerning severance,
23

24     bifurcation or other ordering of proof.

25     t.     Patent Cases: Propose dates and methodology for claim construction and Markman

26     hearings. See also Exhibit B.
27     u.     Whether the Parties Wish to Have a Magistrate Judge Preside: Under 28 U.S.C. § 636,
28
       the parties may consent to have a Magistrate Judge preside over an entire action, not just

                                                             5
     Case 2:18-cv-08917-JAK-JEM Document 24 Filed 06/26/19 Page 6 of 15 Page ID #:180



1
       discovery. See General Order 12-01 and General Order 12-02. The parties may select a
2
       Magistrate Judge from the Voluntary Consent List and comply with the requirements outlined in
3
       General Order 12-01 and General Order 12-02 and those outlined on the Court’s website:
4

5      http://www.cacd.uscourts.gov/judges-requirements/court-programs/voluntary-consent-list-civil-

6      cases-magistrate-judges-program.

7      2.     Scheduling Conference
8             The Scheduling Conference will be held in Courtroom 10B of the First Street Courthouse
9
       located at 350 W. First Street, Los Angeles, California. Counsel shall comply with the following
10
       with respect to the Scheduling Conference:
11
       a.     Participation: The lead trial attorney for each party shall attend the Scheduling
12
       Conference unless such counsel is engaged in trial, or has good cause following a request to
13

14
       the Clerk by either telephone or email in advance of the Scheduling Conference.

15     b.     Continuance: A continuance of the Scheduling Conference will be granted only for good

16     cause, following a written request with a proposed order to be e-filed at least one (1) week in

17     advance of the Scheduling Conference.
18
       c.     Use of Conference Telephone: In general, the Court prefers in-person appearances.
19
       However, if one or more of the lead counsel has his or her office outside of Los Angeles County,
20
       or under other appropriate circumstances, the Court may, upon the request of one or more
21
       counsel, conduct the status conference by conference telephone call. Any request for a
22
       telephonic appearance must be made at least two (2) court days before the scheduled hearing
23

24     by contacting the Courtroom Deputy Clerk for further instructions. The Court does not entertain

25     a telephonic appearance if the Scheduling Conference is set at the same date and time as a

26     motion unless it is an exceptional and unanticipated circumstance. Any request for a telephonic
27     appearance at a motion hearing must be made in writing and e-filed at least seven (7) calendar
28
       days before the scheduled hearing and shall include a declaration from counsel setting forth the

                                                            6
     Case 2:18-cv-08917-JAK-JEM Document 24 Filed 06/26/19 Page 7 of 15 Page ID #:181



1
       basis for the request with a proposed order. The Court does not use Court Call. If the request is
2
       granted, the order will include the information for the call. Please note that cell phones or the
3
       use of speaker phones are not permitted for any telephonic appearance.
4

5      3.     Protective Orders

6             If you seek a protective order, please use your best efforts to propose it to opposing

7      counsel before the Scheduling Conference. Protective orders are considered discovery and
8      shall be prepared and submitted to the assigned Magistrate Judge.
9
       4.     Notice to be Provided by Counsel
10
              Plaintiff’s counsel or, if plaintiff is self-represented, defendant’s counsel, shall serve this
11
       Order on any parties who first appear after the date of this Order and to parties who are known
12
       to exist but have not yet entered appearances.
13

14
       5.     Disclosures to Clients

15            Counsel are ordered to deliver to their respective clients a copy of this Order and of the

16     Court’s Scheduling and Case Management Order, which will set forth the schedule that the

17     Court establishes at the Scheduling Conference.
18

19     IT IS SO ORDERED.

20     Dated: June 26, 2019                                   _________________________________
                                                              JOHN A. KRONSTADT
21                                                            UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28

                                                              7
     Case 2:18-cv-08917-JAK-JEM Document 24 Filed 06/26/19 Page 8 of 15 Page ID #:182



1
                                          EXHIBIT C-1
2

3            SCHEDULE A TO ORDER SETTING RULE 16(b)/26(f) SCHEDULING CONFERENCE:
4                      SCHEDULE OF PRETRIAL AND TRIAL DATES FOR:

5                                       1. CIVIL CASES
                                       2. PATENT CASES
6
                                        3. ERISA CASES
7
                                 4. TRIAL DATES FOR ALL CASES
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               8
     Case 2:18-cv-08917-JAK-JEM Document 24 Filed 06/26/19 Page 9 of 15 Page ID #:183



1
       EXHIBIT A - SCHEDULE OF PRETRIAL AND TRIAL DATES FOR CIVIL CASES
2        Case No.:
3
         Case Name:
4

5        Deadlines:                                                         Plaintiff(s)   Defendant(s)   Court Order
                                                                            Request        Request
6

7        Last Date to Add Parties/Amend Pleadings

8        Non-Expert Discovery Cut-Off
9
         Expert Disclosure (Initial)
10       (2 weeks after non-expert discovery cut-off)

11       Expert Disclosure (Rebuttal)
         (4 weeks after non-expert discovery cut-off)
12

13       Expert Discovery Cut-Off
         (6 weeks after non-expert discovery cut-off)
14
         Last Date to File All Motions (incl. discovery motions)
15       (6 weeks after non-expert discovery cut-off)

16
         Settlement Procedure Selection:                                    Plaintiff(s)   Defendant(s)   Court Order
17       (ADR-12 Form will be completed by Court after                      Request        Request
         scheduling conference)
18
         1. Magistrate Judge
19       2. Attorney Settlement Officer Panel
         3. Outside ADR/Non-Judicial (Private)
20
         Last day to conduct settlement conference or
21       mediation

22       Notice of Settlement / Joint Report re Settlement
         (First Friday following last day to conduct settlement
23       conference or mediation)

24       Post Mediation Status Conference
         (10 days after due date to file notice of settlement / joint
25       report re settlement: Mondays at 1:30 pm)

26

27     Note: If necessary, counsel will be invited to submit proposed dates with respect to the
       final pretrial conference and trial date upon the Court’s final ruling on all motions. The
28
       trial estimate will be set at the final pretrial conference.
                                                                        9
 Case 2:18-cv-08917-JAK-JEM Document 24 Filed 06/26/19 Page 10 of 15 Page ID #:184



1
     EXHIBIT A - SCHEDULE OF PRETRIAL AND TRIAL DATES FOR PATENT CASES
2     Case No.:
3
      Case Name:
4

5
     Deadlines:                     Weeks After Listed            Plaintiff(s)   Defendant(s)   Court Order
6                                   Event                         Request        Request

7    Infringement Contentions
                                    2 (After Order Setting
     (S.P.R. 2.1, 2.2)              Scheduling Conference)
8
     Early Meeting of the           4 (After Order Setting
9    Parties, Initial Disclosures
                                    Scheduling Conference)
     (S.P.R. 2.3)
10
     Joint Rule 26(f) Report        10 days (Before
11   (S.P.R. 2.3)                   Scheduling Conference
                                    Date)
12
     Scheduling Conference          [set by Court]
13   (S.P.R. 2.4)
14
     Last Date to Add
15   Parties/Amend Pleadings

16
     Invalidity Contentions         2 (After Scheduling
     (S.P.R. 2.5, 2.6)              Conference)
17

18   Exchange of Claim Terms        4 (After Scheduling
     (S.P.R. 3.1)                   Conference)
19
     Exchange Proposed              6 (After Scheduling
20   Constructions and Evidence     Conference)
     (S.P.R. 3.2)
21
     Complete Claim                 10 (After Scheduling
22   Construction Discovery         Conference)
     (S.P.R. 3.3)
23
     Joint Markman Prehearing       11 (After Scheduling
24   Statement                      Conference)
     (S.P.R. 3.4)
25
     Simultaneous Opening           12 (After Scheduling
26
     Markman Briefs                 Conference)
27   (S.P.R. 3.5)

28

                                                             10
 Case 2:18-cv-08917-JAK-JEM Document 24 Filed 06/26/19 Page 11 of 15 Page ID #:185



1
     Simultaneously Responding       14 (After Scheduling
2    Markman Briefs, Tutorials,      Conference)
     and Presentation Materials
3    (S.P.R. 3.5)

4    Markman Hearing                 17 (After Scheduling
     (S.P.R. 3.6)                    Conference)
5
     Markman Decision                [set by Court]
6
     Patentee Files Final            4 (After Markman
7    Infringement Contentions,       Decision)
     Expert Reports on issues
8    Where Patentee has
     Burden of Proof, All Parties
9    File Advice of Counsel
     Disclosures (S.P.R. 4.1,
10   4.4)
11
     Accused Infringer Files         8 (After Markman
     Final Invalidity Contentions,   Decision)
12
     Rebuttal Expert Reports,
     and Opening Expert
13
     Reports Where Accused
14   Infringer has Burden of
     Proof (S.P.R. 4.2)
15
     Patentee’s Rebuttal Expert      12 (After Markman
16   Reports on Issues Where         Decision)
     Accused Infringer has
17   Burden of Proof
     (S.P.R. 4.3)
18
     Discovery Cut-Off               16 (After Markman
19   (S.P.R. 4.3)                    Decision)

20   Last Date to File All Motions   20 (After Markman
     (S.P.R. 4.5)                    Decision)
21

22   Note: If necessary, counsel will be invited to submit proposed dates with respect to the
     final pretrial conference and trial date upon the Court’s final ruling on all motions. The
23   trial estimate will be set at the final pretrial conference.
24
                          **CONTINUE TO NEXT PAGE FOR SETTLEMENT DATES**
25

26

27

28

                                                            11
 Case 2:18-cv-08917-JAK-JEM Document 24 Filed 06/26/19 Page 12 of 15 Page ID #:186



1
     Settlement Procedure Selection:                                     Plaintiff(s)   Defendant(s)   Court Order
2    (ADR-12 Form will be completed by Court after                       Request        Request
     scheduling conference)
3
     1. Magistrate Judge
     2. Attorney Settlement Officer Panel
4
     3. Outside ADR/Non-Judicial (Private)
5    Last day to conduct settlement conference or
     mediation
6
     Notice of Settlement / Joint Report re Settlement
7    (First Friday following last day to conduct settlement
     conference or mediation)
8
     Post Mediation Status Conference
9    (10 days after due date to file notice of settlement / joint
     report re settlement: Mondays at 1:30 pm)
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    12
 Case 2:18-cv-08917-JAK-JEM Document 24 Filed 06/26/19 Page 13 of 15 Page ID #:187



1
     EXHIBIT A - SCHEDULE OF PRETRIAL AND TRIAL DATES FOR ERISA CASES
2
      Case No.:
3

4     Case Name:

5

6     Hearings:                                                           Plaintiff(s)   Defendant(s)   Court Order
                                                                          Request        Request
7
      Last Date to Add Parties/Amend Pleadings:
8

9     Simultaneous Opening Briefs:

10
      Simultaneous Responsive Briefs:
11
      Court Trial/Hearing on Administrative Record:
12
      (Tuesday at 9:00 a.m.)
13
      Duration Estimate: ____ Days / ____ Weeks
14

15    Settlement Procedure Selection:                                     Plaintiff(s)   Defendant(s)   Court Order
      (ADR-12 Form will be completed by Court after                       Request        Request
16    scheduling conference)
17    1. Magistrate Judge
      2. Attorney Settlement Officer Panel
18    3. Outside ADR/Non-Judicial (Private)
      Last day to conduct settlement conference or
19
      mediation
20
      Notice of Settlement / Joint Report re Settlement
      (First Friday following last day to conduct settlement
21    conference or mediation)

22    Post Mediation Status Conference
      (10 days after due date to file notice of settlement / joint
23    report re settlement: Mondays at 1:30 pm)

24

25

26

27

28

                                                                     13
 Case 2:18-cv-08917-JAK-JEM Document 24 Filed 06/26/19 Page 14 of 15 Page ID #:188



1
     EXHIBIT A - SCHEDULE OF DATES FOR CIVIL JURY TRIALS (After Court has
2    ruled on all motions)
3
      Case No.:
4
      Case Name:
5

6
      Settlement Procedure Selection:                                    Plaintiff(s)   Defendant(s)   Court Order
7                                                                        Request        Request

8     1. Magistrate Judge
      2. Attorney Settlement Officer Panel
9     3. Outside ADR/Non-Judicial (Private)

10    Last day to conduct settlement conference or
      mediation
      (within 30 days of the Court’s final ruling on all motions)
11
      Notice of Settlement / Joint Report re Settlement
12    (1 week after last day to complete settlement)
13    Pretrial and Jury Trial Dates:                                     Plaintiff(s)   Defendant(s)   Court Order
14                                                                       Request        Request
      Last day to file all pretrial documents and motions
15    in limine
      (2 weeks after last day to complete settlement)
16
      Last day to file response to motions in limine
17
      (3 weeks after last day to complete settlement)
18
      Final Pretrial Conference, Status Conference re
19    Disputed Exhibits, and Hearing on Motions in
      Limine
20    (4 weeks after last day to complete settlement: Monday at
      1:30 pm)
21

22    Jury Trial
      (6 weeks after last day to complete settlement: Tuesday at
23    9:00 a.m.)

24    Duration Estimate: ____ Days / ____ Weeks

25

26

27

28

                                                                    14
 Case 2:18-cv-08917-JAK-JEM Document 24 Filed 06/26/19 Page 15 of 15 Page ID #:189



1
     EXHIBIT A - SCHEDULE OF DATES FOR CIVIL COURT TRIALS (After Court has
2    ruled on all motions)
3
      Case No.:
4
      Case Name:
5

6
      Settlement Procedure Selection:                                    Plaintiff(s)   Defendant(s)   Court Order
7                                                                        Request        Request

8     1. Magistrate Judge
      2. Attorney Settlement Officer Panel
9     3. Outside ADR/Non-Judicial (Private)

10    Last day to conduct settlement conference or
      mediation
11    (within 30 days of the Court’s final ruling on all motions)

12    Notice of Settlement / Joint Report re Settlement
      (1 week after last day to complete settlement)
13
      Pretrial and Jury Trial Dates:                                     Plaintiff(s)   Defendant(s)   Court Order
14                                                                       Request        Request
      Last day to file all pretrial documents and direct
15    testimony declarations
      (2 weeks after last day to complete settlement)
16
      Last day to file objections to direct testimony
17    declarations
      (3 weeks after last day to complete settlement)
18
      Anticipated ruling on direct testimony declarations
19    (4 weeks after last day to complete settlement)

20    Final Pretrial Conference and Status Conference re
      Disputed Exhibits
21    (4 weeks after last day to complete settlement: Monday at
      1:30 pm)
22
      Court Trial
23    (6 weeks after last day to complete settlement: Tuesday at
      9:00 a.m.)
24
      Duration Estimate: ____ Days / ____ Weeks
25

26

27

28

                                                                    15
